UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22014 Pioneer Diversified High Income Trust (Exact name of registrant as specified in charter) 60 State Street Boston, MA02109 (Address of principal executive offices) Terrence J. Cullen 60 State Street Boston, MA02109 (Name and address of agent for service) Registrant's telephone number, including area code:(617) 742-7825 Date of fiscal year end:March 31 Date of reporting period:July 1, 2015 to June 30, 2016 SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Pioneer Diversified High Income Trust By (Signature and Title)/s/ Lisa Jones Lisa Jones, Chief Executive Officer & President DateJuly 28, 2016 Diversified High Income Trust DESARROLLADORA HOMEX S.A.B. DE C.V. Ticker:HOMEX *Security ID:P35054132 Meeting Date: APR 29, 2016Meeting Type: Annual Record Date:APR 18, 2016 #ProposalMgt RecVote CastSponsor 1Approve Financial Statements andForAgainstManagement Statutory Reports 2Approve Allocation of IncomeForForManagement 3Present Report on Share RepurchaseForForManagement Reserve 4Approve Report of Audit Committee andForAgainstManagement Corporate Practices and Compensation Committee 5Elect Directors, Chairman and BoardForForManagement Secretary; Approve Their Remuneration 6Elect Chairmen and Members of AuditForForManagement Committee and Corporate Practices and Compensation Committee 7Approve Cancellation of 24 Shares,ForForManagement Remaining of Reverse Stock Split Approved by AGM on June 29, 2015 8Authorize Board to Ratify and ExecuteForForManagement Approved Resolutions JAMES RIVER COAL COMPANY Ticker:JRCCQSecurity ID:470355AG3 Meeting Date: MAR 03, 2016Meeting Type: Written Consent Record Date:JAN 29, 2016 #ProposalMgt RecVote CastSponsor 1The PlanNoneForManagement 2Opt Out To The Release ProvisionsNoneForManagement END NPX REPORT
